Cite as 2021 Ark. 58
                   SUPREME COURT OF ARKANSAS
                                         No. CR-19-824


                                                  Opinion Delivered:   March 11, 2021

TARA KOLB                                  APPEAL FROM THE DREW
                                 APPELLANT COUNTY CIRCUIT COURT
                                           [NO. 22CR-19-8]
V.
                                                  HONORABLE ROBERT BYNUM
STATE OF ARKANSAS                                 GIBSON, JR., JUDGE
                                   APPELLEE

                                                  AFFIRMED; COURT OF
                                                  APPEALS’ OPINION VACATED.

                                  BARBARA W. WEBB, Justice

       Tara Kolb was convicted by a Drew County jury of possession of methamphetamine

and drug paraphernalia for which she received consecutive twelve-year sentences for each

crime and a $5000 fine. On appeal she argues that the circuit court erred in denying her

motion for a directed verdict in which she asserted that the State failed to prove that she

possessed a “usable amount” of methamphetamine. Kolb does not challenge her conviction

for possession of drug paraphernalia.

       The court of appeals reversed her conviction. See Kolb v. State, 2020 Ark. App. 304,

602 S.W.3d 128. We granted the State’s petition for review. When we grant a petition for

review, we treat the case as if the appeal had originally been filed or docketed in this court and

give no deference to the court of appeals’ opinion. See Shay v. State, 2018 Ark. 393, at 1–2,
562 S.W.3d 832, 833; Johnson v. State, 319 Ark. 78, 81, 889 S.W.2d 764, 765 (1994). We

vacate the court of appeals’ opinion and affirm.

                                        I. Background

       Kolb was tried for possession of a controlled substance and possession of drug

paraphernalia. At trial, Officer James Slaughter testified that he made a traffic stop on

December 31, 2018, in Monticello, Arkansas. Kolb and another person were in the vehicle.

Though Kolb denied that there was methamphetamine in the vehicle, she claimed that

everything in the vehicle, whatever it was, belonged to her and that “if you find dope, it is

mine.” Officer Slaughter searched the vehicle and found four syringes. Upon questioning by

Officer Slaughter, Kolb admitted that the syringe in her notebook would “test positive.”

When the syringes were found in the vehicle, Kolb again admitted that the drugs were hers

and hers alone. Officer Slaughter testified that two of the syringes were “loaded,” which, he

explained, meant “filled up, filled with drugs.” Officer Slaughter sent all four syringes to the

Arkansas State Crime Laboratory.

       David Arellano, a chemist with the crime lab, testified that only one of the four

syringes was both weighed and tested for the presence of methamphetamine. He testified

that the syringe had a gross weight of 3.61 grams and contained a dark red liquid that looked

like blood. He tested the contents of the syringe only for methamphetamine, and the results

positively indicated the presence of methamphetamine. He did not attempt to determine the

quantity of methamphetamine, only its presence. The State rested and put on no additional

evidence. Kolb did not call any witnesses or offer evidence in her defense.


                                               2
       Kolb moved for a directed verdict. She argued that the State had not proven that she

had possessed two or more grams of methamphetamine or a usable amount on the basis that

the “only evidence is there was a liquid that tested positive for methamphetamine.” The

circuit court granted the motion in part and found that the State failed to prove that Kolb

possessed more than two grams of methamphetamine. It denied the “usable amount” motion.

The jury found Kolb guilty of both possession of a controlled substance and possession of

drug paraphernalia.

                                    II. Standard of Review

       On appeal, we review a motion for a directed verdict as a challenge to the sufficiency

of the evidence and will affirm the circuit court’s denial of a motion for directed verdict if

there is substantial evidence, either direct or circumstantial, to support the jury’s verdict.

Williamson v. State, 2009 Ark. 568, at 3–4, 350 S.W.3d 787, 789 (citing Flowers v. State,

373 Ark. 127, 282 S.W.3d 767 (2008)). Substantial evidence is evidence forceful enough to

compel a conclusion one way or the other beyond suspicion or conjecture. Id. In reviewing

the sufficiency of the evidence, the court views the evidence and all reasonable inferences in

the light most favorable to the State, without weighing it against conflicting evidence that

may be favorable to the appellant and affirms the verdict if it is supported by substantial

evidence. Id.

                                  III. Argument and Analysis

       Kolb argues on appeal, as she did in her directed-verdict motion, that the State failed

to prove that she possessed a “usable amount” of methamphetamine. She relies on Harbison


                                              3
v. State, 302 Ark. 315, 790 S.W.2d 146 (1990), in which this court reversed a conviction

for cocaine possession based on trace amounts of the narcotics being found in a bottle and

on plastic straws. She urges us to likewise hold that the State failed to prove that she possessed

a “usable amount” of methamphetamine. We disagree.

       The Harbison court reasoned that “[t]he intent of the legislation prohibiting

possession of a controlled substance is to prevent use of and trafficking in those substances.

Possession of a trace amount or residue which cannot be used and which the accused may

not even know is on his person or within his control contributes to neither evil.” 302 Ark.

at 321, 790 S.W.2d at 151. We acknowledge that we have held that the State must prove

that the accused possessed an amount of a controlled substance that is either sufficient to

permit knowledge of its presence without the need for scientific testing or sufficient to be

usable in the manner in which such a substance is ordinarily used. Harbison, 302 Ark. at 321,

790 S.W.2d at 151; see also Conley v. State, 308 Ark. 70, 73, 821 S.W.2d 783, 785 (1992).

       However, the “measurable amount of the methamphetamine for the purpose of

inferring intent includes the amount of the pure drug plus all adulterants.” Jones v. State, 357

Ark. 545, 553–54, 182 S.W.3d 485, 489–90 (2004) (quoting Piercefield v. State, 316 Ark.

128, 871 S.W.2d 348 (1994)); Ark. Code Ann. § 5-64-419(b)(1)(A). Proof of a detectable

amount of a controlled substance in a consumable form is sufficient evidence for a factfinder

to infer that the accused possessed a usable amount of the controlled substance. When the

controlled substance is combined with adulterants or dilutants, it is not necessary for the

State to prove both the presence and quantifiable amount of the illicit drug, the amount and


                                                4
chemical composition of the adulterants or dilutants, or that a particular adulterant or

dilutant is commonly mixed with a controlled substance for there to be sufficient evidence

of a usable amount of a controlled substance.

       That which Harbison sought to avoid, conviction for a “[p]ossession of a trace amount

of residue which cannot be used and which the accused may not even know is on his person

or within his control,” is not present in this case. 302 Ark. at 322, 790 S.W.2d at 151. Here,

Kolb admitted the syringes were hers and “if there was dope” it was hers as well. Officer

Slaughter testified that syringes such as the ones he found were “commonly on the streets

used for ingesting meth.” He also described two of the syringes as “loaded,” which he stated

meant “filled with drugs.” When confronted with “loaded syringes” that ultimately were

determined by the crime lab to contain methamphetamine, Kolb again admitted they were

her sole property.

       Whether there was a usable amount of methamphetamine in the syringe is a question

for the jury to resolve. Variances and discrepancies in the proof go to the weight or credibility

of the evidence and are within the providence of the fact-finder. Marts v. State, 332 Ark. 628,

644–45, 968 S.W.2d 41, 49 (1998) (citing State v. Long, 311 Ark. 248, 844 S.W.2d 302

(1992)). When there is evidence of a defendant’s guilt, even if it is conflicting, it is for the

jury to resolve any conflicts and inconsistencies and not for the circuit court to resolve on a

directed-verdict motion. Id., 968 S.W.2d at 49. The evidence presented by the State was that

Kolb twice admitted that she possessed a syringe that was “loaded” and filled up. The loaded

syringe and its contents, including the methamphetamine, weighed 3.61 grams. This was


                                               5
sufficient evidence upon which the jury could rely to find that the syringe contained a usable

amount of methamphetamine in a consumable form. Having provided sufficient evidence

that Kolb could use a “loaded” syringe that contained methamphetamine, the jury was free to

believe or disbelieve that the amount was usable, and the circuit court properly denied the

motion for a directed verdict.

       Affirmed; court of appeals’ opinion vacated.

       BAKER, J., concurs.

       WYNNE, J., dissents.

       ROBIN F. WYNNE, Justice, dissenting. Because I would reverse Kolb’s conviction for

possession of methamphetamine based on the insufficiency of the evidence, I respectfully

dissent.

       Appellant Tara Kolb was sentenced as a habitual offender to twelve years in the

Arkansas Department of Correction and a $5,000 fine for possessing less than two grams of

a controlled substance (methamphetamine), a Class D felony.1 See Ark. Code Ann. § 5-64-

419(b)(1)(A) (Repl. 2016). Kolb argues on appeal that the circuit court should have granted

her motion for a directed verdict on the count of possession of methamphetamine because

the State did not prove there was a usable or measurable amount of methamphetamine in

her possession. In Harbison v. State, 302 Ark. 315, 790 S.W.2d 146 (1990), this court reversed

a conviction for possession of cocaine where the defendant was found with a bottle in which



       1
           She does not challenge her conviction for possession of drug paraphernalia.

                                               6
a trace amount of cocaine residue was found. After discussing cases from other jurisdictions,

the Harbison court wrote:

               The cases we have discussed all drive toward the same logical point, whether
       the rationale is that the amount of a controlled substance is either (1) sufficient to
       permit knowledge of its presence without the need for scientific identification or (2)
       sufficient to be useable in the manner in which such a substance is ordinarily used.
       The intent of the legislation prohibiting possession of a controlled substance is to
       prevent use of and trafficking in those substances. Possession of a trace amount or
       residue which cannot be used and which the accused may not even know is on his
       person or within his control contributes to neither evil.

               We recognize the possibility that one may be in possession of an amount of a
       controlled substance sufficient to permit knowledge of its presence and yet still not
       be in possession of a useable amount. We agree, however, with the courts that have
       concluded that possession of less than a useable amount of a controlled substance is
       not what legislators have in mind when they criminalize possession because it cannot
       contribute to future conduct at which the legislation is aimed, that is, use of or
       trafficking in drugs.

Id. at 322–23, 790 S.W.2d at 150–51. Since Harbison, both this court and the court of appeals

have revisited and applied the basic holding of that case many times.

       Here, the evidence was simply insufficient to show that the syringe that tested positive

for methamphetamine contained a usable amount because there was no evidence presented

regarding the amount of methamphetamine it contained, nor was there substantial evidence

that it was in a consumable form. The fact that the officer described the syringe as “loaded”

means little without knowing what was in it. With the dearth of evidence presented, no one

knows what was in the syringe—only that it looked like blood and tested positive for

methamphetamine. It could have been ready to inject (i.e., in a consumable form or usable);

or just as likely, it could have contained only a trace amount of methamphetamine in a



                                              7
substance that did not constitute an adulterant or diluent. 2 This is not a case of the jury

being presented with conflicting evidence or determining credibility. Under these facts, the

jury was forced to resort to speculation and conjecture in concluding that Kolb knowingly

or purposely possessed methamphetamine under the statute. When a jury reaches its

conclusion by resorting to speculation or conjecture, the verdict is not supported by

substantial evidence, and we must reverse and dismiss the charges. Arms v. State, 2015 Ark.

364, at 7–8, 471 S.W.3d 637, 642. Accordingly, I would reverse the conviction for possession

of methamphetamine and dismiss that count.

       Devon Holder, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




       2
         “Adulterant” as used in criminal law is defined as follows: “A usu. inexpensive
material used to dilute and increase the bulk or quantity of a controlled substance, regardless
of its effect on the substance’s chemical nature. • An example is flour added to cocaine.
Some states include adulterants when calculating the weight of a controlled substance for
prosecution of the possessor. — Also termed dilutant; diluent; cutting agent.” Black’s Law
Dictionary (11th ed. 2019).


                                               8